Citation Nr: 0102247	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1998, for the grant of an apportionment to the veteran's 
spouse.


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1995.

The appellant is the veteran's estranged spouse.

This appeal arises from an apportionment decision of March 
1998 rendered by the Baltimore, Maryland, Regional Office 
(RO).  The appellant submitted a notice of disagreement in 
May 1999, a statement of the case was issued to the appellant 
in July 1999, and a substantive appeal was received in August 
1999.

This appeal constitutes a simultaneously contested claim, 
since allowance of the appeal would result in a lesser 
payment of benefits to the veteran.  38 C.F.R. § 20.3(o) 
(2000).  In reviewing the appeal, the Board of Veterans' 
Appeals (Board) notes that the RO did not apprise the veteran 
of the contents of the appellant's substantive appeal.  
38 C.F.R. § 19.102 (2000).  However, since this decision is 
favorable to the veteran, any failure to provide the notice 
of the contents of the substantive appeal to the veteran was 
harmless.  Accordingly, the Board will proceed with 
consideration of this appeal without remand to the RO.


FINDINGS OF FACT

1.  The veteran receives service-connected disability 
compensation benefits.

2.  A claim for an apportionment of the veteran's service-
connected disability benefits was received from the veteran's 
estranged spouse on September 21, 1998.

3.  An apportionment of the veteran's service-connected 
disability benefits was granted to the veteran's estranged 
spouse, effective from October 1, 1998.


CONCLUSION OF LAW

There is no legal basis for entitlement to an effective date 
earlier than October 1, 1998, for the grant of an 
apportionment of the veteran's compensation to the veteran's 
spouse.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(e)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran, in respect of whose compensation benefits the 
present claim has been brought, filed an application for 
compensation or pension (on VA Form 21-526) in June 1995.  
The veteran was awarded service-connected disability 
compensation benefits beginning in 1995.

A statement was received from the veteran's spouse on 
September 21, 1998, wherein she requested that a portion of 
the veteran's disability benefits be redirected to her. 

A special apportionment decision, dated in March 1998, 
granted the appellant a portion of the veteran's disability 
benefits.  A March 1989 VA letter to the appellant advised 
her that the apportionment was effective from October 1, 
1998.

II.  Analysis

Controlling law provides in pertinent part that, unless 
specifically provided otherwise, the effective date of an 
award based upon an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
benefits shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).  Specifically as to apportionment 
claims, when associated with an original claim, the effective 
date shall be fixed in accordance with the facts found.  On 
other than original apportionment claims, the effective date 
is from the first day of the month following the month in 
which a claim was received for apportionment of a veteran's 
award.  38 C.F.R. § 3.400(e).

In this case, the veteran originally applied for and began 
receiving service-connected disability benefits in 1995.  A 
claim for an apportionment of the veteran's disability 
benefits to his estranged spouse was not received until 1998.  
Therefore, the appellant's claim for an apportionment is 
other than an original claim.  

As noted above, on September 21, 1998, a claim for an 
apportionment of the veteran's benefits was received from the 
appellant.  The appellant was awarded an apportionment of the 
veteran's disability benefits effective from October 1, 1998, 
the first day of the month following the month in which the 
claim was received.  The assignment of this effective date is 
consistent with the regulation governing the effective date 
of an apportionment award.  38 C.F.R. § 3.400(e)(1).  See, 
e.g., Costa v. West, 11 Vet.App. 102, 105 (1998).

The appellant contends that she separated from the veteran in 
December 1997, and that the apportionment of benefits to her 
should be effective from then, since the veteran received 
additional benefits for her as his dependent.  She indicates 
that, prior to the time she filed her application, she was 
not aware that she could receive an apportionment of the 
veteran's benefits.  The Board has no reason to doubt the 
appellant's assertion that she was previously unaware of her 
right to request an apportionment.

However, the effective date in this case is governed by the 
date of receipt of the claim for the apportionment, not the 
date she separated from the veteran.  As noted above, the 
date of the receipt of the claim is September 21, 1998.  
Accordingly, there is no legal basis for entitlement to an 
effective date earlier than October 1, 1998, for the award of 
an apportionment of the veteran's benefits to his estranged 
spouse.  Under these facts, there is no basis in the law and 
regulations for providing the benefit the appellant seeks.  
Since there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive, and the 
claim must be denied.  See Sabonis v. Brown, 6 Vet.App. 426, 
429-430 (1994). 


ORDER

Entitlement to an effective date earlier than October 1, 
1998, for the grant of an apportionment to the veteran's 
spouse is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

